Exhibit 10.22

 

ADDENDUM TO AMENDED AND RESTATED OFFICE LEASE

 

THIS Addendum to Amended and Restated Office Lease dated this 16th day of May
2002 is entered into between MUM II, LLC (“Landlord”) and Horizon Dairy, Inc.
(“Tenant”)

 

WHEREAS, simultaneously herewith the parties are entering into the Amended and
Restated Office Lease for the rental of a portion of the Horizon Building  (the
“Restated Lease”); and,

 

WHEREAS, toward the end of the negotiations for the Restated Lease but prior to
the preparation of Exhibit C attached to the Restated Lease, Tenant requested
that three new window openings be made to the area depicted on Exhibit C and
that four new skylights be installed on the roof of the area depicted on Exhibit
C; and,

 

WHEREAS, the Base Rent set forth in the Restated Lease was based upon the
Premises without the three new window openings and four new skylights; and,

 

WHEREAS, the new window openings and skylights will cost the Landlord an
additional $22,500 to install; and,

 

WHEREAS, the parties have agreed on how this extra cost will be shared between
the parties and wish to set forth that agreement in this Addendum;

 

IT IS THEREFORE AGREED as follows:

 

1.                                       In consideration of the extra windows
and skylights described above, Tenant shall pay Landlord the sum of $11,250 plus
interest thereon at the rate of 7.15%  per annum in sixty payments of $223.56
per month beginning August 1, 2002  and ending on July 1, 2007.

 

2.                                       The sums set forth in paragraph 1 above
shall be due regardless of whether the Restated Lease is terminated and the
obligation to pay such sums shall survive the termination of the Restated Lease
if the termination is due to the default of Tenant.

 

3.                                       Tenant acknowledges that cutting the
openings in the existing concrete walls and roof in order to add the three new
window openings and four skylights will cause a great deal of noise that will
exceed the noise created by the other construction activity necessary to
complete the work set forth on Exhibit C to the Restated Lease.  Landlord shall
use commercially reasonable methods to minimize such noise, if feasible. 
Nothing in this paragraph will affect Tenant’s rights under Section 11 of  the 
Restated Lease.


 

IN WITNESS WHEREOF the parties have executed this Addendum on the day and year
first above written.

 

 

 

 

HORIZON ORGANIC DAIRY, INC.

 

 

 

 

 

 

 

By:

/s/ Tom Briggs

 

 

 

 

Name:  Tom Briggs

 

 

 

 

Title:  CFO

 

 

 

 

 

 

 

 

MUM II, LLC

 

 

 

 

 

 

 

 

By:

/s/ Donald W. Unkefer

 

 

 

 

Donald W. Unkefer, Jr., Manager

 

 

 

 

 

 